EXHIBIT 10.10

DECLARATION OF AMENDMENT

TO

SPINEMEDICA CORP. 2007 STOCK INCENTIVE PLAN

(to be known as the MiMedx, Inc. Assumed 2007 Stock Plan)

THIS DECLARATION OF AMENDMENT, is made effective the 23rd day of July 2007, by
MIMEDX, INC. (the “Company”), to the SpineMedica Corp. 2007 Stock Incentive Plan
(the “Original Plan”).

R E C I T A L S:

WHEREAS, the Company entered into an Agreement and Plan of Merger (the “Merger
Agreement”) by and among the Company, SpineMedica Corp., a Florida corporation
(“SpineMedica”), and SpineMedica, LLC, a Florida limited liability company and
wholly-owned subsidiary of the Company (the “Acquisition Company”);

WHEREAS, pursuant to the Merger Agreement, SpineMedica merged with and into the
Acquisition Company with the Acquisition Company surviving the merger as a
wholly-owned subsidiary of the Company effective as of July 23, 2007 (the
“Merger”);

WHEREAS, pursuant to the Merger, the Company assumed the Original Plan and the
awards granted under the Original Plan;

WHEREAS, the Board of Directors of the Company (the “Board”) has deemed it
advisable to amend the Original Plan to (i) change the name of the Original Plan
to “MiMedx, Inc. Assumed 2007 Stock Plan (formerly the SpineMedica Corp. 2007
Stock Incentive Plan),” (ii) change all references of “SpineMedica Corp.” in the
Original Plan to “MiMedx, Inc.,” and (iii) change the definition of “Common
Stock” to mean the common stock of the Company;

WHEREAS, Section 12 of the Original Plan authorizes the Board acting as the
Administrator (as defined in the Original Plan) to amend the Original Plan,
provided that any amendment required by Applicable Laws (as defined in the
Original Plan) to be approved by the Company’s shareholders shall be approved by
the Company’s shareholders;

WHEREAS, the Board of the Company has deemed it advisable to amend the Original
Plan; and

WHEREAS, the Company desires to evidence such amendment of the Original Plan by
the Board as set forth in this Declaration of Amendment.

NOW, THEREFORE, IT IS DECLARED that, effective as of July 23, 2007, the Original
Plan shall be and hereby is amended as follows:

1. Name of Plan. The Original Plan shall now be referred to as the “MiMedx, Inc.
2007 Assumed Stock Plan (formerly the SpineMedica Corp. 2007 Stock Incentive
Plan)” (the “Amended Plan”) and all references to the “SpineMedica Corp. 2007
Stock Incentive Plan” in the Original Plan shall be changed and be referred to
as the “MiMedx, Inc. Assumed 2007 Stock Plan (formerly the SpineMedica Corp.
2007 Stock Incentive Plan)” in the Amended Plan.

 

1



--------------------------------------------------------------------------------

2. Amendment to Section 1(k). The Amended Plan is hereby amended by deleting the
text in Section 1(k) in its entirety and inserting the following in lieu
thereof:

“Common Stock means the common stock of MiMedx, Inc., $0.0001 par value per
share.”

3. Amendment to Section 1(1). The Amended Plan is hereby amended by deleting the
text in Section 1(1) in its entirety and inserting the following in lieu
thereof:

“Corporation means MiMedx, Inc., a Florida corporation, together with any
successor thereto.”

4. No Future Awards. The Board has declared that no Awards (as defined in the
Amended Plan) shall be issued under the Amended Plan after the effective date of
the Merger.

5. Continued Effect. Except as set forth herein, the Amended Plan shall remain
in full force and effect. Except as set forth herein, all Awards granted under
the Original Plan shall remain in full force and effect in accordance with the
terms of the applicable Award Agreement.

IN WITNESS WHEREOF, this Declaration of Amendment is executed on behalf of
MiMedx, Inc. and effective as of July 23, 2007.

 

MIMEDX, INC.

By:

 

/s/ John C.Thomas, Jr.

 

John C. Thomas, Jr.

 

2